Order filed October 4, 2022




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00331-CR
                                   ____________

                  JEFFERY ANDRE MCDONALD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 232nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1599898

                                      ORDER

      The reporter’s record in this case was due July 5, 2022. See Tex. R. App. P.
35.1. On July 27, 2022, this court ordered the court reporter to file the record
within 30 days. When the court reporter failed to file the record as ordered, this
court ordered the court reporter to file the record within 10 days and instructed the
court reporter that if the record was not filed, the court would order the trial court
to conduct a hearing to determine the reason for failure to file the record. No
response has been filed. The record has not been filed with the court. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). It is the duty of the trial court to ensure
that its reporter's work is timely accomplished by setting work priorities. Tex. R.
App. P. 13.3. Because the reporter’s record has not been filed timely as ordered,
we issue the following order.

      We direct the judge of the 232nd District Court to conduct a hearing at
which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate to (a) determine the reason for failure to file the record; (b) establish a
date certain when the reporter’s record will be filed, and (c) make findings as to
whether the court reporter should be held in contempt of court for failing to file the
reporter’s record timely as ordered. We order the court to prepare a record, in the
form of a reporter’s record, of the hearing. The judge shall make findings of fact
and conclusions of law and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.

                                   PER CURIAM

Panel Consists of Justices Jewell, Bourliot and Zimmerer.